COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR REHEARING

Cause number and style:         Cause No. 01–13–00874–CV; Texas Windstorm
                                Insurance Association v. Boyle

Date motion filed:              February 21, 2014

Party filing motion:            Art Boyle, individually and on behalf of Boyle
                                Claims, and Jeff Kaiser, individually and on behalf
                                of Specialty Group, Inc., and on behalf of all
                                others similarly situated


      It is ordered that the motion for panel rehearing is denied.



Judge’s signature: /s/ Jane Bland
                    Acting for the court

Panel consists of: Justices Keyes, Bland, and Brown.


Date: March 18, 2014